Citation Nr: 0528077	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability (claimed as stiffness).

2.  Entitlement to service connection for left knee 
disability (claimed as stiffness).

3.  Entitlement to service connection for right ankle lump.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a higher initial rating for chronic low 
back strain, rated 10 percent disabling. 

6.  Entitlement to a higher initial, compensable rating for 
recurrent sinusitis.

7.  Entitlement to a higher initial, compensable rating for 
mitral valve prolapse.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

It appears that the veteran served on active duty from June 
1988 to September 1988, and from May 1990 to June 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which in part, granted service 
connection for chronic low back strain, and assigned an 
initial rating of 10 percent; and granted service connection 
for mitral valve prolapse and recurrent sinusitis, and 
assigned each a noncompensable rating.  The veteran appealed 
for higher initial ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  That decision also denied entitlement to 
service connection for the remaining issues set forth on the 
cover page of this decision.  

In September 2003, her claims file was transferred to the RO 
in Baltimore, Maryland.  In May 2004, her claims file was 
transferred to the RO in Columbia, South Carolina, and that 
RO issued a supplemental statement of the case (SSOC) again 
denying the claims.

The veteran was scheduled to appear for a Board hearing at 
the RO in July 2005.  However, she failed to report for this 
hearing and provided no explanation for her failure to 
report.  Her hearing request, therefore, is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2005).

Unfortunately, the claims for service connection for a left 
knee disability and hypertension, and for an increased rating 
for mitral valve prolapse must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her part 
concerning these claims.  The Board, however, will decide her 
other claims.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her claims for service connection 
for a right knee disability and an increased rating for 
sinusitis. 

2.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a right knee disability.

3.  The veteran has no disability manifested by a right ankle 
lump that is due to his service in the military.

4.  The veteran's chronic low back strain is manifested by 
slight limitation of motion with no evidence of any 
neurological impairment or muscle spasms.

5.  The veteran's has had mild symptoms of sinusitis since 
the date of her initial claim for service connection for this 
disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A disability manifested by a right ankle lump was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a rating in excess of 10 percent for 
chronic low back strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 5292, 5295 
(prior to September 26, 2003), Diagnostic Code 5237 
(effective September 26, 2003).

4.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in November 2001 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, this was done as the adverse 
determination was dated in August 2002.

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC), and the 2001 VCAA 
letter informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, and the November 2001 VCAA letter 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letter specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was, for 
the most part, informed to submit everything he had with 
regard to his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, and several VA examination reports.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that the 
provisions of the VCAA have been satisfied.  

II.  Service Connection 

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted in the 
line of duty or for aggravation of a 
pre-existing injury or disease during service in the line of 
duty, beyond its natural progression.  38 U.S.C.A. §§ 1110, 
1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence confirming the veteran 
currently has the condition(s) alleged.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) 
(38 U.S.C. § 1131 also requires the existence of a present 
disability for VA compensation purposes).

A.  Right Knee

A VA orthopedic examination was conducted in November 2001.  
The veteran complained of tingling and pain in both knees.  
Examination found no positive finding with respect to either 
knee, and no diagnosis pertaining to either knee was 
rendered.  

The only support for the assertion that the veteran has or 
ever had a right knee disability in her present appeal is 
found in her own unsubstantiated lay statements.  And as a 
layperson, she simply is not qualified to render a medical 
diagnosis or a medical opinion - to confirm she has a right 
knee disability and, aside from this, to etiologically link 
this condition to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Mercado-Martinez v. 
West, 1 Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).

In the absence of any medical evidence of record confirming 
the veteran currently has a right knee disability, the 
preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).



B.  Right Ankle Lump

The veteran complained of right ankle pain in service in 
August 1992.  No injury was noted, and an X-ray evaluation 
was negative.  A VA orthopedic examination was conducted in 
November 2001.  Examination found no positive finding with 
respect to the right ankle.  Right ankle range of motion was 
full, with no instability, localized tenderness, swelling or 
deformity.  No diagnosis pertaining to the right ankle was 
rendered.  

Mere symptoms, such as a right ankle lump alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .")  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As a layperson, the veteran is not qualified to render a 
medical diagnosis or a medical opinion that any current 
disability is related to a putative right ankle lump and, 
in turn, is related to her service in the military.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado- 
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).

Therefore, the preponderance of the evidence is against this 
claim, meaning the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Thus, the appeal is denied.

III.  Claims for higher ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for her chronic low back strain and 
sinusitis, the Board must consider her possible entitlement 
to "staged" ratings to compensate her for times since filing 
her claim when this disability may have been more severe than 
at other times during the course of her appeal.  
See Fenderson, 12 Vet. App. at 125-26.  Thus, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

1.  Chronic Low Back Strain 

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
were again revised effective September 26, 2003, at which 
time the diagnostic codes were renumbered, including the 
renumbering of DC 5293 to DC 5243.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, DC 5243 
(2005) ("the new criteria").  

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
initial rating for his low back disability, only can be 
applied as of their respective effective dates.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also see 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) held that for disabilities 
evaluated based on limitation of motion, VA was required to 
apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004), 
pertaining to functional impairment.  The Court instructed 
that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

a.  Old Rating Criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect 
prior to September 26, 2003), a 10 percent evaluation under 
that code contemplates a lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

An increased, 20 percent, rating is not warranted under 
Diagnostic Code 5295 as muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position have not been demonstrated.  In fact, the 
VA examiner who conducted the November 2001 orthopedic 
examination noted that there was no localized tenderness or 
muscle spasm of the lumbosacral spine and lateral lumbar 
flexion was 30 degrees, bilaterally.  The VA examiner who 
conducted the September 2004 joints examination also stated 
that there was no lumbar muscle spasm, and lateral lumbar 
flexion was 25 degrees, bilaterally.  Finally, there is no 
evidence of listing of whole spine to opposite side, positive 
Goldthwaite's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003), a 20 percent evaluation is 
warranted where the limitation of motion in the lumbar spine 
is moderate.  The Board finds that a rating in excess of 10 
percent under Diagnostic Code 5292 is not warranted.  Besides 
the lateral lumbar flexion noted above, the November 2001 
examination report noted that the veteran's lumbar forward 
flexion was 85 degrees, extension was 25 degrees, and 
rotation was 30 degrees.  The September 2004 examination 
report noted that the veteran's lumbar forward flexion was 80 
degrees with pain (70 degrees without pain), extension was 30 
degrees, and rotation was 45 degrees.  None of the range of 
motion findings in examination reports rises to the level of 
moderate limitation of motion (the criteria for the next 
higher rating of 20 percent).

The medical evidence fails to show any associated 
neurological impairment which is related to the service-
connected lumbar strain disability.  (See November 2001 and 
September 2004 VA examination reports).  Thus, a higher 
rating under old Diagnostic Code 5293 is not warranted.

b.  New Rating Criteria

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, and degenerative arthritis of 
the spine, Diagnostic Code 5242, are evaluated under a 
General Rating Formula for Diseases and Injuries of the Spine 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 60 
degrees, but not greater that 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

In this case, there is no evidence to show that the criteria 
for a rating in excess of 10 percent have been met within the 
applicable time periods.  On latest VA examination in 
September 2004, the veteran demonstrated a combined 250 
degrees of low back motion.  On the first VA examination in 
November 2001, the veteran demonstrated a combined 230 
degrees of low back motion.  There is no evidence of 
ankylosis of the spine, or that forward flexion of the 
thoracolumbar spine is 60 degrees or less.  Finally, with 
regard to Diagnostic Code 5243, the evidence does not show 
that the veteran has intervertebral disc syndrome.  
Accordingly, a rating in excess of 10 percent is not 
warranted under the General Rating Formula, or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243. 



C.  Deluca Considerations

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  In its 
August 2002 decision, the RO noted the veteran's mild 
limitation of lumbar motion but noted her pain on motion in 
assigning the 10 percent rating.  As for Diagnostic Codes 
5292, while the evidence shows a limitation of motion in the 
lumbar spine, as well as pain, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 10 percent.  In particular, the Board 
notes the September 2004 VA examination report showing that 
the examiner could find no evidence that her range of motion 
was additionally limited by pain, fatigue, weakness, or lack 
of endurance with repetitive motion.  In summary, when the 
ranges of motion in the back are considered together with the 
evidence showing some functional loss, the Board finds that 
the amount of functional loss due to pain is insufficient to 
warrant a rating in excess of 10 percent when compared to 
either the old or the new rating criteria.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca, 
supra.  

D.  Conclusion

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the low back disability was 
more than 10 percent disabling.  Thus "staged ratings" are 
inapplicable to this case. 

In light of the foregoing, the preponderance of the evidence 
is against the claim; the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

2.  Sinusitis

The veteran's sinusitis is evaluated pursuant to Diagnostic 
Code 6512 using the criteria found in the General Rating 
Formula for Sinusitis of the Schedule.  38 C.F.R. § 4.97.  
Under those criteria, a rating of 30 percent is warranted 
where the evidence shows three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A rating of 10 percent is warranted where the 
evidence shows one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
rating is warranted where the evidence shows sinusitis 
detected by X-ray only.  38 C.F.R. § 4.97. 

A VA examination was conducted in November 2001.  The veteran 
noted two episodes of recurrent sinusitis per year more often 
than not requiring antibiotic therapy.  The last attack was 
in April 2001 and antibiotics were required.  

A VA examination was conducted in October 2004.  The veteran 
stated that she had sinus infections in the past, although 
there was no radiological confirmation of this.  She also 
complained of post-nasal drainage with headaches.  The last 
antibiotic treatment for sinusitis was in January 2004.  The 
veteran stated that she has never seen an allergist, was on 
no medications, and had no symptoms at the time.  The 
examiner noted that a computer axial tomography noted normal 
nose and sinus areas.  The diagnosis was no current evidence 
of acute or chronic nose or sinus disease.  

Prior to 2001, the veteran demonstrated at least two episodes 
of sinusitis per year.  However, the record does not indicate 
that her sinusitis was incapacitating, in that there have 
been no reports of incapacity, or that prolonged (lasting 
four to six weeks) antibiotic treatment was required.  In 
addition, the clinical documentation also does not 
demonstrate that that the service connected sinusitis results 
in three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The October 2004 VA examination noted 
no current evidence of acute or chronic nose or sinus 
disease.  Therefore, a compensable rating for sinusitis is 
not warranted under the rating criteria.  Accordingly, the 
veteran's sinus disability is appropriately rated as 
noncompensable.

Moreover, it is apparent from the record that the 
noncompensable rating currently assigned for the veteran's 
sinus disability is the most disabling that this disability 
has been since the date of the claim, which in this case is 
the day following discharge from service.  Accordingly, 
staged ratings for sinusitis are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a right ankle lump is 
denied.

Entitlement to service connection for a chronic low back 
strain is denied.  

Entitlement to an increased, initial rating for sinusitis is 
denied.


REMAND

Under the VCAA, VA is required to notify a claimant of the 
information and evidence necessary to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
April 2003 supplemental statement of the case (SSOC) contains 
the provisions of 38 C.F.R. § 3.159 (VA assistance in 
developing claims).  But this notice, alone, is insufficient 
to apprise the veteran of the requirements of the VCAA 
pertaining to her left knee disability.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary of VA under 38 U.S.C.A. 
§ 5103A(a) shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  Examinations pertaining 
to the veteran's claims for service connection for 
hypertension, and for an increased rating for mitral valve 
prolapse should be obtained.

The Board notes that high blood pressure was noted in 
service.  However, subsequent readings in service were 
normal.  The veteran complained of a past history of 
borderline hypertension during a VA general medical 
examination conducted in November 2001, however, no diagnosis 
of hypertension was rendered and the veteran's blood pressure 
was 128/82, right arm, and 126/80, left arm.  The veteran was 
diagnosed with poorly controlled hypertension on VA heart 
examination conducted in September 2004.  An examination is 
needed to determine if the veteran's current hypertension 
began in service or within one year of separation from 
service.  

The Board finds that additional development is required in 
order to adjudicate the issue of entitlement to a higher 
initial evaluation for mitral valve prolapse.  Specifically, 
the diagnostic code used for rating valvular heart disease 
requires a laboratory determination of metabolic equivalents 
(METs) obtained by exercise testing.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (2005).  If testing cannot be done for 
medical reasons, an estimate by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope, may be used instead of exercise testing.  Id.  In 
order to obtain the evidence necessary to apply the criteria, 
further evidentiary development is required.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107.  The letter must 
advise her of the type of evidence needed 
to support her claim for service 
connection for a left knee disability, 
and apprise her of whose specific 
responsibility - hers or VA's, it is for 
obtaining the supporting evidence.  Also 
request that she submit all relevant 
evidence and information in her 
possession.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to address the 
nature and etiology of any current 
hypertension.  All necessary tests and 
studies must be conducted.  If 
hypertension is diagnosed, the examiner 
must address whether it is at least as 
likely as not that the disorder developed 
in service or within one year of 
separation from service.

That physician should also make a 
determination of the veteran's workload 
and such should be discussed in terms of 
METs.  Any symptoms associated with the 
corresponding METs should be discussed. 
If testing cannot be done for medical 
reasons, an estimate by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, may be used instead of 
exercise testing.  The examiner should 
identify the METs level based solely on 
the effect of service-connected mitral 
valve prolapse.  If this is not possible, 
the examiner should explain and a best 
estimate as to the METs level based on 
service- connected disability only should 
be provided.  

To facilitate making these 
determinations, the claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for a review of the veteran's 
pertinent medical history.

4.  Then readjudicate the claims for 
service connection for a left knee 
disability and hypertension and higher 
initial rating for mitral valve prolapse 
in light of the additional evidence 
obtained.  If any claim continues to be 
denied, send the veteran a supplemental 
statement of the case (SSOC) and give her 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


